Exhibit 10.18 September 24, 2012 Page 1 of 13 CLINICAL TRIAL AGREEMENT THIS CLINICAL TRIAL AGREEIVIENT ("Agreement") is made by and between Johns Hopkins University, having a School of Medicine with an Office of Research Administration located at 733 North Broadway, Suite 117, Baltimore, Maryland 21205 ("Site") and Actinium Pharmaceuticals, Inc, with an address of 501 Fifth Avenue, rt Floor, New York, NY 10017 ("Actinium"). This Agreement is entered into as of the last signature (the "Effective Date"). This Agreement provides for the conduct of a clinical investigation using a proprietary drug which is not, at this time, cleared for human use by the Food and Drug Administration, Any use of this drug must be pursuant to an Investigational New Drug Exemption (IND 10807) held by Actinium. Aptiv Solutions, Inc., a Delaware corporation having a principal place of business at 1925 Isaac Newton Square, Suite 100, Reston, VA 20190 ("Ante) has been engaged by Actinium to oversee and manage the Study. In consideration of the mutual covenants and conditions set forth in this Agreement and for good and valuable consideration, the sufficiency of which is hereby acknowledged, the parties hereby agree as follows: 1. Definitions. When used in this Agreement, the listed terms shall have the following meanings: a. "Study" means the conduct of human research using the Study Drug manufactured by Actinium on Qualified Subjects at the Site pursuant to the protocol which has been reviewed and approved by the IRH and the FDA prior to the commencement of the Study. b. "Protocol" means the details of that certain clinical Study to be performed pursuant to this Agreement entitled A Phase I/11 Study of Low Dose Cytarabine and Actinium-255 Hum 195 in Older Patients with Untreated Acute Myeloid Leukemia, The Protocol, including any amendments is hereby incorporated by reference. and made part of this AgreeMent. c. "MB" means the institutional review board of Site. d. "Study Drug" means the compound known as Actinium-255 Hum 195. e. "Study Data" means all of the data collected and records compiled during the Study relating to the conduct of the Study and/or the Study Drug. Study Data includes without limitation, all records prepared by the Investigator and all clinical research assistants, all Case Report Farms, all Screening records, all records on Qualified Subjects, Completed Subjects, Withdrawn Subjects, Uncompleted Subjects and Non-Qualified Subjects, all Informed Consent forms, all adverse/unexpected/serious or other reportable events, and all modifications, adjustments, suggestions for improvement of the Study Drug. f. "Potential Subject" is a patient or individual who could possibly participate in the Study. g. "Screening" is the process of identifying Potential Subjects and of conducting the examinations and tests necessary to select Qualified Subjects for the Study. h. "Qualified Subject" is a subject who, on inclusion in the treatment phase of the Study, has met all of the inclusion criteria and none of the exclusion criteria in the Protocol and has given his/her written Informed Consent to participate in the Study. i. "Completed Subject" is a Qualified Subject who has completed the Study and met the minimum attendance and compliance standards in the Protocol for evaluation of the safety and effectiveness of the Study Drug. j. "Withdrawn Subject" is a Qualified Subject who has been withdrawn from the Study because of treatment failure or adverse event, but who otherwise met the Protocol entry requirements. "Uncompleted Subject" is a Qualified Subject who was initially included in the Study but who failed to complete the Study satisfactorily because of insufficient clinic attendance, poor compliance, voluntary withdrawal, and loss to fol low-up or other Protocol violations. 1. "Non-Qualified Subject" is a subject who has not met the inclusion criteria as defined in the Protocol. m. Informed Consent Form" means the written form agreed upon by Actinium and the Site in conformance with all applicable FDA regulations and guidances, and approved by the IRB for use in this Study. September 24, 2012 Page2 of 13 n. "Case Report Form (CRF)" means the report in the Actinuim format which is completed by theInvestigator or his/her authorized designee documenting the use of the Study Drug in subjects. o. "FDA" means the Food and Drug Administration of the United States Department of Health and Human Services, and any successor government agency. p. "Investigator's Brochure" is a document describing the Study Drug, which is provided to the Investigator prior to the start of the Study. q. "investigator" means Richard i,. Wahl , M.D., employee of Site. 2. Compliance with laws and procedures. a. All parties shall conduct the Study in accordance with all applicable laws, regulations and guidances,as each of the foregoing may be amended than time to time. Without limiting the foregoing, the parties expressly agree to comply with 21 CFR 312 - Investigational New Drug Application, 21 CFR 50 - Protection of Human Subjects, and 21 CFR 56 — Institutional Review Boards. b. The Site agrees to comply with the terms of this Agreement and all IRB and FDA procedures and applicable decisions for the Study. c. Actinium and Aptly shall comply with all applicable laws and regulations regarding subject data privacy.In addition, Actinium and Aptly will review and approve the Informed Consent and Authorization documents (collectively, the "Authorization Documents") relating to the use and disclosure of indivhtually identifiable health information of subjects enrolled in the Study ("Health Information"), including receipt and use of Health Information by Actinium and Aptiv. Actinium and Aptly agree, and Actinium and Aptiv wilt require that any party to whom Actinium and Aptly discloses Health Information ("Recipient") agrees, to use and disclose the Health Information only as permitted in the Authorization Documents and in accordance with all applicable laws and regulations. The Authorization Documents will not authorize Actinium and Aptov or any Recipient to use Health Information to recruit research subjects to additional studies, to advertise additional studies or products or to perform marketing or marketing research. 3. Scope of Study a. This Study is governed by this Agreement. All parties agree that no Study Drug shall be used on a subject until the IRB and the FDA have both approved the Study. After the FDA and IRB approval, the Protocol may only be amended when I) there Is written agreement between the Site, Actinium, and the Investigator to amend the Protocol, and 2) any and all such amendments have been reviewed and apprOved by the IRB and if applicable the FDA. No Protocol amendments shall be implemented until receipt of the IRB and FDA written approval. Nothing in this paragraph shall limit the Investigator's ability to act under 21 CFR 312.50, 312.60, 312.62, 312.64 (Subpart D). b. The Site agrees to strictly comply with all IRB procedures and policies which govern the review, approval and conduct of this Study. c. The parties agree that Screening for Qualified Subjects shall begin within thirty (30) days of receipt of the following: I) written approval of the Study and the Informed Consent by the IRB, 2) notification by Aptiv or Actinium that the FDA has granted the Investigational New Drug Application for the Study Drug, and 3) completion of Initiation Visit of the Site by Aptiv and Actinium for Study participation. The goal of the Study is to enroll up to ten ( 10) Qualified Subjects per year. The Site agrees to use reasonable efforts to complete subject enrollment as soon as practical, after commencement of Screening at each dose group. 4. Responsibilities of Actinium a. Actinium represents and warrants that it has the authority to enter into this Agreement on its own behalf. September 24, 2012 Page3 of 13 b. Actinium agrees to provide to the Site and the Investigator the information necessary to properly eontluet the Study, including without limitation, the Protocol, the Investigator's Brochure and data of any prior investigations of the Study Drug. Actinium agrees to provide any new information related to the safety and efficacy of the Study Drug as such information becomes available during the course of the Study. Actinium advises the Site and the Investigator that the effectiveness and safety in humans of the Study Drug have not been fully investigated. c. Actinium shall provide, free of charge, the necessary quantity of the Study Drug. Actinium or Aptiv shall ship the Study Drug only to the Site. d. Aptly shall monitor the Study and shall require evidence that IRB review and approval are obtained. e. Actinium agrees that Institution, its affiliates and all Study team members shall have the sole authority over the clinical care of the Study subjects and nothing in this Agreement shall prevent institution or Investigator from taking any action which is, in the reasonable medical judgment of the Study team members, In the Study subject's best interest. Any time Actinium or Aptly becomes aware of a significant Study subject safety issue it will communicate such information to Institution. Actinium further agrees to promptly report to Institution the results of any monitoring reports that could affect the safety of Study participants, influence the conduct of the Study, alter the instil Minitel Review Board ("MB") approval to continue the Study, and/or affect the willingness of Study Subjects to continue in the Study. During the Study and after its completion, Actinium shall promptly report to Institution and the Investigator any Study results that could directly affect the safety or medical care of Study Subjects. 5. Responsibilities of Site a. The Site warrants and represents that Investigator is an employee of the Site, and is sufficiently qualified by training and experience to conduct the Study using the Study Drug. A true and complete copy of the Investigator's current curriculum vitae is attached as Exhibit B and made part of this Agreement. b. The Site warrants that the investigator has never been involved in any investigation or research at the Site which was terminated by the FDA, National Institutes of Health (NIH) or any sponsor for non-compliance. c. The Site warrants and represents that Investigator has not been disbarred under Section 306 of the Federal Food, Drug and Cosmetic Act, or any other section of said act or its successor, and further, that the Investigator will not use in any capacity, the services of any individual or entity which has been so disbarred, in any aspect of this Study. The Site agrees to promptly notify Actinium if the Investigator or any individual or entity involved in this Study is the subject of a disbarment proceeding or becomes disbarred. d. In addition to and Without limiting the obligations of Section 2a above, the Site agrees to conduct the Study in strict accordance with this Agreement, the Protocol, all associated documentation provided by A ptiv (e.g. CRF, . CRP Completion guidelines, User Manuals, and Regulatory Binder documentation), applicable regulations, and all conditions of approval imposed by the reviewing IRB or FDA. The Site shall permit the use of the Study Drug only on Qualified Subjects under Investigator's personal supervision only for the purpose of the Study. The Site shall not supply the Study Drug to any other person or entity not authorized under FDA regulation to receive it, nor to any person for any purpose other than the Study. The Site shall not modify or alter the Study Drug. The Site shall maintain proper eontrol of all Study Drug inventory and return of unused quantities of Study Drug as required by regulation and directed by Actinium. The Site agrees that the Investigator will supervise or perform all testing of the Study Drug involving human subjects. e. The Site agrees to maintain all records and make all reports as required by regulation, the Study, the IRB and this Agreement. f. The Site agrees to use reasonable efforts, on a diligent and continuous basis, to recruit Qualified Subjects, to prepare true and accurate Case Report Forms, to make all required reports, to complete the Study within the time limits set forth in this Agreement, and to perform all long-term follow-up examinations, visits and data collection as required by the Study and/or regulation from time to time. in addition, all CRF and Study Data shall he promptly submitted to Aptly upon written request. This provision shalt survive termination or expiration of this Agreement. September 24, 2012 Page4 of 13 g. The Site shall exclusively use the Informed Consent. The Site agrees that the IRB approved consent form must be provided to and acknowledged by Actinium prior to use. The Site agrees that the Investigator shall not conduct any screening procedures, enroll any Potential Stibject nor use the Study Drug on any Potential Subject who has net given written consent by signing and dating the specified informed Consent form, The Site agrees that Investigator shall ensure that all the requirements for obtaining informed consent are met. h. The Site agrees that Investigator will follow good medical practice and exercise the customary standard of care practiced in his professional specialty. i. The Site ensures that Investigator will provide sufficient accurate financial disclosure information to allow Actinium or Aptly to submit a complete and accurate certification or disclosure statement as required under 21 CFR part 54, as it may be amended from time to time. Further, the Site agrees that the Investigator shall promptly update this financial disclosure information If any relevant changes occur during the course of the.Study and for one (1) year fallowing completion of the study. The Site also agrees that Investigator will promptly update this financial disclosure information upon request by Aptiv. The Site understands that thiS information shall be submitted in any marketing application involving the Study Drug, This provision shall survive termination, or expiration of this Agreement. j. The Site agrees to provide sufficient resources to the IRB to enable the 1R13 to operate as required by law, regulation and its own procedures. k. During the Study, and subject to the terms of this Agreement, Site agrees to use reasonable efforts to cause the Investigator to conduct the Study pursuant to the Protocol and to provide to Investigator reasonable access to all Site facilities, staff and resources which the Investigator determines necessary or desirable to the conduct of the Study. All such Site facilities, staff and resources used in the Study are subject to the supervision or the Investigator. l. The Site agrees to provide the facilities necessary to the conduct of the Study, and to notify Actinium and Aptly promptly of any failure of the Investigator, the Site or the ERB itself, to follow any of the established protocols for the Study. m. The Site agrees to allow Aptiv and Actinium reasonable supervised access to the study site and to Facilities and staff as reasonably needed to conduct long-term follow-tip ofStudy subjects, at Apt1V's expense. The Site wilt ensure that the Investigator will be available, during mutually agreed upon regular business hours, to meet with a study monitor to review the status of the Study and discuss any pending issues, Aptiv will provide no less than five (5) days advance notice of monitoring visits and will use all reasonable efforts to coordinate the scheduling of the visits with the Investigator and Study Coordinator. n. The Site agrees to allow Actinium and Aptly reasonable supervised access to Study Data, including without limitation, patient records (subject to patient consent), and Case Report Forms, as necessary for completion of the Study, long-term follow-up, and compliance efforts, at Actinium's expense. o. The Site warrants and represents that it will not use in the Study, in any capacity whatsoever, whether as employee, consultant, cold-Motor or agent, the services of any individual or entity who has been disbarred under Section 306 of the Federal Food, Drug and Cosmetic Act, or any other section of said act or its successor. The Site agrees to promptly notify Aptly if any individual or entity involVed in this study is the subject or a disbarment proceeding or becomes disbarred. p. In the event the Investigator becomes unable to complete the Protocol for any reason, Site will, to the extent possible, propose a substitute Investigator with qualifications and experience at least equal to or greater than those of the Investigator for Actinium's approval, which approval shall not be unreasonably withheld, In the event Actinium and 'Site ago upon a substitute Investigator, tins Agreement shall continue in full force and effect. If Actinium and She are unable to agree on a substitute Investigator, this Agreement may be terminated in accordance with the provisions of this Agreement. q. Subparagraphs 5,1-51) shall survive termination or expiration of this Agreement. r. The Site and Investigator agree to notify ANN and Actinium as soon as possible of an adverse, serious or unexpected event, or any deviation in the Protocol permitted by 21 CFR 312.60(a)(2). The Investigator shall complete all reports when and in the manner required by 21 CFR 312.62 and 312.64. The Investigator shall make all other reports as required by 21 CFR 312,62 and 312,64. September 24, 2012 Page5 of 13 s. Tice Site agrees to cooperate with any study monitor designated by Aptly to monitor this Study. The Site agrees to cooperate. with authorized FDA employees conducting an audit or inspection, in the manner required by 21 CFR 312.68. The Investigator shall promptly notify Actinium of any request for an audit of the Study by the Site, the FDA or any other governmental agency. As required by law and Site's policy, if any inspection occurs, the Site will provide Actinium and Aptly with copies of all auditor (including FDA and 1RB) materials, correspondence, statements, forms and records that are received by the investigator or the Site. Site shall promptly implement any necessary corrective action. This provision shall survive termination or expiration of this Agreement. t. "the Site warrants that its investigator has made all disclosures required regarding conflict of interest in connection with this Study. u. The Site hereby assures Actinium that the Study will be reviewed and approved by its MB beforeany Study Drug is tested on a human subject, and further, that said 1RB is functioning in compliance with the applicable regulations and all times. The Site shall provide, upon request, evidence of In approvals related to this Study in a timely manner filing or request front Actinium or Aptly, whichever is the case. This provision shall survive termination or expiration of this Agreement. 6. Payment a. Actinium will pay to Site, subject to the terms and conditions of this Agreement the sum of $38,500,88 for each Completed Subject of the Study, as set Ruth in the Site Budget and Payment schedule, attached to and made part of this Agreement as Appendix 1, In no event shall payments to the Site exceed $38,500.88 for each Completed Subject up to a maximum of sixty (60) Completed Subjects. All payments are gross in US Dollars; all approved invoices are net thirty (30) days. Payment of all sums due hereunder shall be made by check payable to Site as follows: Payable to: Johns Hopkins University Tax ID No: 52-0595110 Address: Johns Hopkins University Central Lockbox Bank of America 12529 Collections Center Drive Chicago, IL 60693 Checks must also include the following: IPN: Investigator: Richard L. Wahl, M.D. b. Any additional payments must be approved in advanCe by Actinium in writing. e. The Site agrees to be responsible for invoicing Actinium in accordance with the Budget and Payment Schedule (Exhibit C). d. Any equipment (except for the Study Drug) purchased by the Site as part of the Protocol shall be owned by the Site, shall be physically located at Site, and shall remain the property of Site following completion of the Study. e. In no event is Actinium required to make any payment for any costs incurred with respect to Non-Qualified Subjects entered into the treatment phase of the Study or for any Subject who has not given written Informed Consent to participate in the Study. f. Nothing contained herein shall be construed as requiring She, the Investigator or any Site research staff to work on any project or process which is prohibited by law or by any international treaty to which the United States of America is a party, or which may be harmful or detrimental to public health, patient safety or good clinical care or which may be considered to be immoral. No payment is subject to submission of favorable clinical results or evaluations. September 24, 2012 Page6 of 13 g. Notwithstanding the foregoing, in no event shall any payment be made under this Agreement which is contrary to 42 LiSC 1320a-7b, as it or any successor law may be in effect from time to time. In accordance with the statute, in no event shall the Investigator or any member of his immediate family, receive any payment, loyalty, form of compensation, or remuneration of any nature, sort or description, for any use of all or any portion of the Study Drug by any hospital, clinic or other Site where he works. In no event shall any request for reimbursement or payment under any private or public health insurance carrier he made which is contrary to law. 7.
